Exhibit DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING FSP PHOENIX TOWER LIMITED PARTNERSHIP GRANTOR, AND FRANKLIN STREET PROPERTIES CORP. BENEFICIARY December 4, 2008 DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING (“Deed of Trust”), made this4th day of December, 2008, by FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership (“Grantor”), whose address is 401 Edgewater Place, Suite 200,
